Filed 11/9/21 P. v. Salome CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078883

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. INF1600779)

 ABEL JOSUE SALOME,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
John D. Molloy, Judge. Affirmed.
         Randall Conner, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2017, a jury convicted Abel Josue Salome of first degree murder

(Pen. Code,1 § 187, subd. (a)) and found that a principal was armed with a
firearm (§ 12022, subd. (a)(1)). Salome was sentenced to a determinate term
of one year plus an indeterminate term of 25 years to life in prison.


1        All further statutory references are to the Penal Code.
      Salome appealed and this court affirmed the judgment in an

unpublished opinion, People v. Salome, D074447 (Dec. 26, 2018).2
      In December 2018, Salome filed a petition for resentencing under
section 1170.95. The trial court appointed counsel, received briefing, issued
an order to show cause, and held a contested evidentiary hearing. At the
hearing, the parties agreed Salome was prosecuted as a direct aider and
abettor who acted with malice and the intention to kill. The court noted the
jury was not instructed on the felony murder rule or the natural and probable
consequences doctrine. The court found Salome was not eligible for
resentencing.
      Salome filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to
independently review the record for error as mandated by Wende. We offered
Salome the opportunity to file his own brief on appeal, but he has not
responded.
                           STATEMENT OF FACTS
      The facts of the offense are fully set forth in our prior opinion. We will
not repeat them here. (People v. Salome, supra, D074447.)
                                 DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel




2    On our own motion, we take judicial notice of our records in case
No. D074447.
                                        2
has identified the following possible issues that were considered in evaluating

the potential merits of this appeal.3
      1. Did section 1170.95, subdivision (c) require the trial court to review
the record of the case to consider the sufficiency of evidence that Salome had
the intent to kill the victim?
      2. Did section 1170.95, subdivision (c) require the court to grant relief
unless, based on the record of the case, the prosecution could prove that
beyond a reasonable doubt that Salome had harbored malice as required by
amended Penal Code sections 188 and 189?
      We have independently reviewed the entire record as required by
Wende and Anders. We have not discovered any arguable issues for reversal
on appeal. Competent counsel has represented Salome on this appeal.




3     Salome devotes a considerable portion of his brief to the argument we
should apply the Wende independent judicial review process to this appeal.
We decline to address the several Court of Appeal opinions that have held
such judicial review is not required.
                                        3
                               DISPOSITION
      The order denying Salome’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




AARON, J.




                                     4